

114 S1678 IS: To designate the facility of the United States Postal Service located at 201 B Street in Perryville, Arkansas, as the “Harold George Bennett Post Office”.
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1678IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Boozman introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 201 B Street in
			 Perryville, Arkansas, as the Harold George Bennett Post Office.
	
		1.Harold George Bennett Post Office
 (a)DesignationThe facility of the United States Postal Service located at 201 B Street in Perryville, Arkansas, shall be known and designated as the Harold George Bennett Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Harold George Bennett Post Office.